Citation Nr: 1717595	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for lumbar intervertebral disc syndrome (IVDS) and osteoarthritis (OA) with right lower extremity radiculopathy in excess of 10 percent from September 5, 2006 to October 7, 2011; and in excess of 60 percent since October 8, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to May 1962.   

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which effectuated a June 2010 Board decision that granted a service connection for a low back disability.  The August 2010 rating decision assigned an initial disability rating of 10 percent, effective September 5, 2006.  A June 2016 rating decision granted an increase in the disability rating to 60 percent, effective October 8, 2011.  

Unfortunately, during this appeal the Veteran died.  In July 2016, the Veteran's surviving spouse was substituted as the appellant.  

The appellant testified in support of the Veteran's claim at a December 2016 before the undersigned; a transcript is of record.  

She testified that the Veteran had stopped working almost a year earlier and that she had made him stop because he was beginning to have problems, i. e., he was speaking of hurting himself and committing suicide.  She believed that his was related to his military service when he had traveled all over Europe playing basketball in the Army.  Page 5.  She also believed that the Veteran's brain tumor was service-related because it may have been a slowly growing brain tumor and she also suggested, although she was not sure, that he might have had head trauma during service (apparently suggesting that this was related to the subsequently diagnosed brain tumor).  Pages 6 through 8.  

From the foregoing, it appears that the appellant desires to claim entitlement to service connection for the cause of the Veteran's death.  Neither the claim for a TDIU rating nor the claim for service connection for the cause of the Veteran's death have been adjudicated by the RO.  Additionally, in light of the partial grant of an increased rating in this decision, the Board must defer any adjudication of this claim.  Accordingly, these matters will not be addressed herein and are referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  From the effective date of service connection to October 8, 2011, the Veteran had at worst limitation of forward flexion to 70 degrees; a combined range of motion to 200 degrees; moderate incomplete paralysis of the right sciatic nerve; and mild incomplete paralysis of the left sciatic nerve.  

2.  Since October 8, 2011, the Veteran had incapacitating episodes of thoracolumbar degenerative disc disease (DDD) for a total duration of 6 week in the past year; but did not have associated unfavorable ankylosis; radiculopathy or other associated neurologic disability.  


CONCLUSIONS OF LAW

1.  Prior to October 8, 2011, the criteria for an initial rating of 10 percent for the orthopedic manifestations of lumbar IVDS and OA with right lower extremity radiculopathy; a 20 percent rating for incomplete sciatic nerve paralysis on the right and a 10 percent rating for incomplete sciatic nerve paralysis on the left were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5237, 5285 (2016).  

2.  Since October 8, 2011, the criteria for a rating the criteria for a rating in excess of 60 percent for lumbar IVDS and OA with right lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by March 2010 a letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This claim arises from a disagreement with the initial disability rating that was assigned.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained available service treatment records; private treatment records; and VA medical records.  

The Veteran has been afforded multiple VA examinations.  The adequacy of the examinations and medical opinions has not been challenged.  The Board is entitled to assume the competence of a VA examiner.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  

Background

Disability evaluations are determined by the application of Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined to compensate for the average impairment from service-connected disorders their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate evaluations may be assigned for separate periods of time based on the facts found, a practice called staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999) (assignment of initial staged ratings).

A higher disability rating is assigned if a disability more nearly approximates the criteria therefor; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, but coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) (addressing stepped ratings).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Where the requirements for a compensable rating are not met, a zero percent evaluation is assigned, even if the Rating Schedule does not provide for a noncompensable evaluation.  38 C.F.R. § 4.31.  

38 C.F.R. § 4.71a, DC 5243 directs that IVDS be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  

In rating IVDS a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.7a, DC 5243.  

For ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  If service-connected IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 5243, Note (2). 

When service-connected for orthopedic spinal disability and intervertebral disc syndrome (IVDS) an appeal for an increased rating for the service-connected spinal disorder includes both its orthopedic and neurological manifestations.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (providing that "any associated objective neurologic abnormalities" should be evaluated "separately, under an appropriate" DC).  Thus, having appealed the disability rating for the service-connected spinal condition, any separate neurological ratings are simply a vehicle to provide "the maximum benefit allowed by law and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 C.F.R. § 4.71a, Note (1) to DCs 5235 to 5242, and DC 5243.  

Accordingly, separate ratings may be assigned for the orthopedic and, if any, the neurological manifestations including, but not limited to, bowel or bladder impairment; or a single rating based on IVDS, whichever is greater.  38 C.F.R. § 4.71a, DC 5235 to 5242, Note (1). 

Degenerative arthritis (and traumatic arthritis which is rated as degenerative arthritis) when established by X-rays is rated on limitation of motion under an appropriate DC.  Limited motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limited motion a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; and 20 percent is assigned in such circumstances if there are occasional incapacitating exacerbations.  However, these rating are not to be combined with ratings based on limited motion.  38 C.F.R. § 4.71a, DC 5003.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40, and under 38 C.F.R. § 4.45 functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  Functional loss from pathology or pain must be supported by adequate clinical evidence of pathology and by visible behavior upon motion.  38 C.F.R. § 4.40 and Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59. 

Musculoskeletal functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40.  Musculoskeletal rating factors include the degree of range of motion, weakness, and fatigability, and incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

The provisions of 38 C.F.R. § 4.59 recognizes actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for a joint.  It is not for application, where, as here the Veteran is in receipt of the minimum compensable rating for limitation of motion.  Villfranc v. McDonald, 28 Vet. App. 357, 361 (2017).  

The General Rating Formula For Diseases and Injuries of the Spine (General Rating Formula) provides for ratings based on limitation of motion of a particular spinal segment in either forward flexion or the limitation of the combined range of motion of that spinal segment; either favorable or unfavorable ankylosis; or with respect to the entire spine if there is unfavorable ankylosis or if there is loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Note 2 sets forth maximum ranges of motion for each spinal segment, except that a lesser degree of motion may be considered normal under the circumstances in Note 3.  Note 4 provides that motion be measured to the nearest five (5) degrees.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is to 90 degrees, extension is to 30 degrees, left and right lateral flexion as well as left and right lateral rotation are to 30 degrees.  The combined range of motion refers to the sum of these ranges of motion and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

The General Rating Formula does not provide for a noncompensable disability rating (see 38 C.F.R. § 4.31) but provides that a 10 percent rating is warranted if forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 40 percent rating is the maximum evaluation based on limitation of motion of the thoracolumbar spine.  The only higher evaluations for thoracolumbar disability are a 50 percent rating when there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for unfavorable ankylosis of the entire spine.  Unfavorable ankylosis is when the spine is fixed in flexion or extension, and the ankylosis results in one or more additionally listed symptoms.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate DCs for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730.  The DCs for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  While 38 C.F.R. § 4.120 does not define trophic changes, 38 C.F.R. § 4.104, DC 7115 (for rating thrombo-angitis obliterans (Buergers' Disease) describes trophic changes as, in pertinent part, "thin skin [and] absence of hair."  

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

When peripheral neuropathy is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When characterized usually by a dull and intermittent pain in the typical nerve distribution, it is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate or, with sciatic nerve involvement, moderately-severe incomplete paralysis.  Peripheral neuropathy characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  38 C.F.R. § 4.123.  

VA's Adjudication Procedures Manual (Manual) M21-1MR, Part III, Subpart iv, Chapter 4, § G(4)) defines mild incomplete paralysis as demonstrating subjective symptoms or diminished sensation; moderate symptomology as the absence of sensation confirmed by objective findings; and severe symptomology as more than sensory findings, such as atrophy, weakness, and diminished reflexes.  Miller v. Shulkin, No. 15-2904, slip op. at 6 (U.S. Vet. App. Mar. 6, 2017).  

Sciatic neurological manifestations are rated under 38 C.F.R. § 4.71a, DCs 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of that nerve.  Under these provisions, for the sciatic nerve, a minimum 10 percent rating is warranted for mild incomplete impairment of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete impairment.  A 40 percent rating is warranted for moderately severe incomplete impairment.  A 60 percent rating is warranted where there is severe incomplete impairment of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost. 

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, behavior and verbalizing of complaints and are effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against a claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).   

An Initial Rating In Excess of 10 Percent for Lumbar Spine Disability Prior to October 8, 2011

The initial 10 percent disability rating assigned effective September 5, 2006 was predicated upon the Veteran's having painful motion but motion which was not limited to a compensable degree, under Diagnostic Code 5237, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.59.  The later assignment of a 60 percent rating was under Diagnostic Code 5243, for rating IVDS.  No separate rating was assigned for the service connection right lower extremity radiculopathy.  

Under the schedular rating criteria, when flexion is not greater than 60 degrees, a 20 percent schedular rating is warranted.  An examination provided by a private physician in June 2006, showed an unspecified limitation of motion and positive straight leg raising on the right, but no other neurologic abnormalities.

The 2006 VA examination found that complete range of motion without pain was to a total of 190 degrees and complete range of all motions, even with pain, was to 230 degrees.  Neither of these would warrant the next higher rating of 20 percent.  Similarly, that examination found no abnormality of the Veteran's spinal contour or gait.  The examiner also did not find additional limitation of motion due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45.  

While the November 26, 2010 VA examination showed that flexion was limited to 70 degrees, and the combined range of motion was to 220 degrees, these ranges of motion are contemplated by the criteria for a 10 percent rating. Neither of these would approximate the criteria for a 20 percent rating.  

The Board must also consider whether separate compensable ratings were warranted for the neurologic components of the thoracolumbar IVDS prior to the October 8, 2011.

The Veteran did have absent or diminished reflexes in both lower extremities with a positive straight leg raising and muscle spasms and pain on the right.  These findings show a mild disability on the left and a moderate disability on the right.  Accordingly, a 20 percent rating would be warranted for the moderate incomplete paralysis of the sciatic nerve on the right and a 10 percent rating for mild incomplete paralysis on the left.  Given the normal strength and paucity of subjective complaints on the left, a rating in excess of 10 percent was not warranted during this period.  On the right there only mildly diminished strength with the previously noted symptoms and more than moderate disability was not shown.

The November 2010 VA examination found that the Veteran had normal sensation of the legs, feet, and toes, 5/5 strength in both lower extremities and no muscle atrophy. 

Additionally, prior to October 8, 2011, the evidence did not show that the Veteran had incapacitating episodes which required bed rest that was prescribed by a physician.  Accordingly, a rating in excess of 20 percent was not warranted prior to October 8, 2001 on the basis of incapacitating episodes due to thoracolumbar IVD.  

A Rating In Excess of 60 Percent for Lumbar Spine Disability Since October 8, 2011

The current 60 percent schedular rating, which has been effective since October 8, 2011, was assigned under Diagnostic Code 5243 based on incapacitating episodes in accordance with the findings of a VA examination of that same date.  

The single 60 percent rating is higher than the separate ratings awarded prior to that date.  38 C.F.R. § 4.25 (2016).

While the appellant contends that a 100 percent schedular rating is warranted, neither Diagnostic Code 5243 (incapacitating episodes due to IVDS), nor DC 5237 (lumbosacral strain rated using the General Rating Formula for Diseases and Injuries of the Spine) provides for a rating in excess of 60 percent; unless there was unfavorable ankylosis of the entire spine.  Unfavorable ankylosis would exist where the spine was fixed in flexion or extension with additional impairments such as difficulty walking.  

A higher rating would potentially be available for unfavorable ankylosis of the entire spine or a combination of limitation of motion and additional neurologic disability under the general formula for rating back disabilities.  The October 2011 examination reported hemiplegia, or paralysis, but this was the result of the Veteran's brain tumor and associated surgery; rather than the back disability.  Examinations prior to the tumor and surgery had shown significant remaining motion.

The October 2011 examination also found no radiculopathy and noted no other neurologic disability other than that associated with the brain tumor and surgery.
The preponderance of the evidence is against a rating in excess of 60 percent since October 8, 2011.  


ORDER

Entitlement to an initial rating of more than 10 percent for orthopedic manifestations of lumbar IVDS and OA with right lower extremity radiculopathy prior to October 8, 2011, is denied.  

Entitlement to an initial raising of 20 percent for incomplete paralysis of the right sciatic nerve as a neurologic manifestation of the back disability is granted from September 5, 2006 to October 7, 2011.

Entitlement to an initial rating of 10 percent for incomplete paralysis of the left sciatic nerve as a neurologic manifestation of the back disability is granted from September 5, 2006 to October 7, 2011.

Entitlement to a rating in excess of 60 percent since October 8, 2011, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


